DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 15 May 2019. Claims 1-20 are pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,468,680 B2 to Heffernan (hereinafter "Heffernan"). 

As to claim 1, Heffernan discloses a system comprising: 
	a decision aid marking a roadway and placed at an advisory stopping distance from a stopping threshold, wherein the advisory stopping distance is based at least in part on a specified speed, a specified deceleration, and a specified recognition and reaction time (col 3 ln 36-39 - "traffic safety zones (1) are a visually perceptible array of parallel painted indicia lines, stripes or bars, (2) and (3) which extend across the traffic lane", col 3 ln 53-61 - "The lengths of the zones is: For 30 mph (miles per hour) road speed limit the length Z1 of the zone is 32 feet, as in FIG. 2; For 45 mph road speed limit the length Z2 of the zone is 44 feet, as in FIG. 3; For 55 mph road speed limit the length Z3 of the zone is 64 feet, as in FIG. 4; and, For 65 mph road speed limit the length Z4 of the zone is 64 feet, as in FIG. 5").

As to claim 2, Heffernan discloses the system of claim 1 and further discloses wherein the decision aid is a roadside sign (Fig 6, col 4 ln 13-14 - "In conjunction with the traffic safety zones (1), there is a zone roadside sign, (4)").

As to claim 3, Heffernan discloses the system of claim 1 and further discloses wherein the decision aid is fixed to the roadway (col 3 ln 36-39).

As to claim 4, Heffernan discloses the system of claim 1 and further discloses wherein the decision aid is painted on the roadway (col 3 ln 36-39).

As to claim 5, Heffernan discloses the system of claim 1 and further discloses wherein the decision aid is a polymer fixed to the roadway (col 3 ln 45-46 - "typically the lines are preferable four inches by nine feet wide marked thermal plastic painted lines").

As to claim 6, Heffernan discloses the system of claim 1 and further discloses wherein the decision aid comprises a reflector fixed to the roadway (col 3 ln 50 - "The paint has a reflective quality").

As to claim 7, Heffernan discloses the system of claim 1 and further discloses wherein the decision aid is a rumble strip (col 3 ln 66-col 4 ln 2 - "In addition to the zone visible lines, these parallel marked thermal plastic painted lines, (2) and (3), provide a distinguish sound when driving over them, making the motorist aware that they are in the respective traffic light safety zone (1)").

As to claim 8, Heffernan discloses the system of claim 1 and further discloses wherein the specified deceleration is greater than 14 feet per second per second (ft/sec**2) and less than 20 ft/sec**2 (col 6 ln 28-34 - "At 45 mph vehicle travels 66 feet per second. In four seconds the vehicle typically travels 264 ft. At 45 mph, the location of the beginning of zone (1) is at a distance L3 of 230 feet before entry into an intersection containing a traffic light, see FIG. 3. (The stopping distance for cars therefore is 160 feet and trucks are 210 ft.)").

As to claim 9, Heffernan discloses the system of claim 1 and further discloses wherein the specified recognition and reaction time is greater than 1.4 seconds and less than 2.1 seconds (col 3 ln 53-61, col 6 ln 8-16 - "For example: at 30 mph speed limit the location of zone (1) starts at a distance L4 of 176 feet from the intersection clearance exit; at 45 mph speed limit the location of zone (1) starts at a distance L4 of 264 feet from the intersection clearance exit; at 55 mph speed limit the location of zone (1) starts at a distance L4 of 320 feet from the intersection exit; and, at 65 mph speed limit the location of zone (1) starts at a distance L4 of 380 feet from the intersection exit").

As to claim 10, Heffernan discloses the system of claim 1 and further disclosees wherein the specified deceleration is at least 20 feet per second per second (ft/sec**2) and no greater than 25 ft/sec**2 (col 3 ln 53-61, col 6 ln 28-34).

As to claim 11, Heffernan discloses a method comprising: 
	determining an advisory stopping distance based at least in part on a specified deceleration and a specified speed (col 3 ln 53-61); 
	identifying a stopping threshold (Fig 1); and 
	fixing a decision aid to a roadway at the advisory stopping distance before the stopping threshold (col 6 ln 8-16).

As to claim 12, Heffernan discloses the method of claim 11 and further discloses wherein the advisory stopping distance is also based at least in part on a specified recognition and reaction time (col 3 ln 53-61, col 6 ln 8-16).

As to claim 13, Heffernan discloses the method of claim 11 and further discloses wherein the decision aid is a roadside sign (Fig 6, col 4 ln 13-14).

As to claim 14, Heffernan discloses the method of claim 11 and further discloses wherein the decision aid is fixed to the roadway (col 3 ln 36-39).

As to claim 15, Heffernan discloses the method of claim 11 and further discloses wherein the decision aid is painted on the roadway (col 3 ln 36-39).

As to claim 16, Heffernan discloses the method of claim 11 and further discloses wherein the decision aid is a polymer fixed to the roadway (col 3 ln 45-46).

As to claim 17, Heffernan discloses the method of claim 11 wherein the decision aid comprises a reflector (col 3 ln 50).

As to claim 18, Heffernan discloses the method of claim 11 wherein the decision aid is a rumble strip (col 3 ln 66-col 4 ln 2).

As to claim 19, Heffernan discloses the method of claim 11 wherein the specified deceleration is greater than 14 feet per second per second (ft/sec**2) and less than 20 ft/sec**2 (col 6 ln 28-34), and 
	wherein the specified recognition and reaction time is greater than 1.4 seconds and less than 2.1 seconds (col 3 ln 53-61, col 6 ln 8-16).

As to claim 20, Heffernan discloses a method for marking a roadway with a plurality of decision aids, the method comprising: 
	determining an advisory stopping distance based at least in part on a specified deceleration, a specified speed, and a specified recognition and reaction time (col 3 ln 36-39, col 3 ln 53-61); 
	identifying a stopping threshold wherein the stopping threshold is an intersection of the roadway, a crosswalk, or a stop line (Fig 1); 
	fixing the plurality of decision aids to the roadway at the advisory stopping distance before the stopping threshold (col 3 ln 36-39); 
	wherein the plurality of decision aids comprise a roadside sign, paint painted on the roadway, a polymer fixed to the roadway, a reflector, and a rumble strip (col 3 ln 36-39, col 4 ln 13-14, col 3 ln 45-46, col 3 ln 50, col 3 ln 66-col 4 ln 2); and 
	wherein the specified deceleration is greater than 14 feet per second per second (ft/sec**2) and less than 20 ft/sec**2 (col 6 ln 28-34), and 
	wherein the specified recognition and reaction time is greater than 1.4 seconds and less than 2.1 seconds (col 3 ln 53-61, col 6 ln 8-16).
Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to methods of alerting a vehicle driver about the need to stop at an approaching intersection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD MELTON/Primary Examiner, Art Unit 3669